Title: From George Washington to James McHenry, 20 January 1796
From: Washington, George
To: McHenry, James


          
            Private
            My dear Sir,
            Philadelphia 20th Jany 1796
          
          Let this letter be received with the same friendship and frankness, with which it is written, nothing would add more to the satisfaction this would give me, than your acceptance of the offer I am going to make you.
          Without further preface then, will you suffer me to nominate you to the office of Secretary of War? That I may give evidence of the candour I have professed above, I shall inform you, that

for particular reasons (more fit for an oral than a written communication) this office has been offered to Genl Pinckney of So. Carolina—Colo. Carrington of Virginia—and Govr Howard of Maryland—and that it would now give me sincere pleasure if you would fill it.
          After making this declaration I can press you no farther—but I press for an immediate answer, as the public service is suffering much for want of a head to the department of War.
          If you consent to this nomination, prepare to come on as soon as it is made (for the reason just mentioned) altho’ at this season—and in the present state of the Roads—you should not find it convenient to bring Mrs McHenry & your family along with you.
          Sound, I pray you, and let me know without delay, if Mr Saml Chase would accept a seat on the Supreme Judicial bench of the U. States, made vacant by the resignation of Mr Blair. If his decision is in the affirmative, he will at once perceive the necessity of being here by the first monday (if possible) in next month, at which time that Court is to sit in this city. Altho’ these subjects are, both, of an interesting nature, I will add no more on them at present; but assure you of the sincere friendship, & Affecte regard of
          
            Go: Washington
          
        